Exhibit 99.1 [Graphic Omitted] NASDAQ: WASH Contact:Elizabeth B. Eckel Senior Vice President, Marketing Telephone:(401) 348-1309 E-mail:ebeckel@washtrust.com Date:July25, 2011 FOR IMMEDIATE RELEASE Washington Trust Announces Record Net Income for Second Quarter 2011 Diluted Earnings Per Share up 39% over Second Quarter 2010 Westerly, Rhode Island…Washington Trust Bancorp, Inc. (NASDAQ Global SelectÒ; symbol: WASH), parent company of The Washington Trust Company, today announced second quarter 2011 net income of $7.6million, or 46cents per diluted share, compared to second quarter 2010 net income of$5.3million, or 33cents per diluted share.The returns on average equity and average assets for the second quarter of 2011 were 10.83% and 1.04%, respectively, compared to 8.05% and 0.73%, respectively, for the same period in 2010. For the six months ended June30, 2011, net income amounted to $14.4million, or 88cents per diluted share, compared to $10.5million, or 65cents per diluted share, for the same period in 2010.The returns on average equity and average assets for the first six months of 2011 were 10.44% and 0.99%, respectively, compared to 8.03% and 0.72%, respectively, for the same period in 2010. “Washington Trust posted record quarterly net income, as our state-wide presence and client base continues to grow in a challenging economy,” stated Joseph J. MarcAurele, Washington Trust Chairman, President and Chief Executive Officer. “We’re excited about the opportunities offered by our new East Providence branch, which is scheduled to open in September 2011.” Financial Highlights: · A gain of $203thousand ($141thousand after tax; 1cent per share) was recognized on the sale of a bank property in the second quarter of 2011. · Net interest margin amounted to 3.21% for the second quarter of 2011 compared to 3.16% for the first quarter of 2011 and up by 35 basis points from the 2.86% reported for the second quarter of 2010. · Wealth management revenues increased by $430thousand, or 6%, from the first quarter of 2011 and by $747thousand, or 11%, from the second quarter of 2010.Assets under administration increased by 1% in the second quarter and by 5% in the first six months of 2011. · The loan loss provision charged to earnings in the second quarter of 2011 was $1.2million, a decrease of $300thousand on both a linked quarter basis and compared to the second quarter of 2010. -M O R E- Washington Trust Page Two, July25, 2011 · Federal Deposit Insurance Corp. (“FDIC”) deposit insurance premiums were down by $320thousand from the second quarter of 2010 and by $259thousand from the first quarter of 2011, reflecting lower assessment rates. · Total loan growth amounted to $28million, or 1%, in the second quarter of 2011, with commercial loan growth of $17million and residential mortgage loan growth of $9million. · A balance sheet management transaction was conducted in May 2011 that included the sale of $5.7million in mortgage-backed securities and prepayment of $5.0million Federal Home Loan Bank of Boston (“FHLBB”) advances.The transaction resulted in net realized gains on securities of $226thousand and a $221thousand debt prepayment penalty. · Nonperforming assets amounted to $24.1 million, or 0.82% of total assets, at June30, 2011, up from $22.3million, or 0.77% of total assets, at March31, 2011.Total loans 30 days or more past due amounted to $24.6million, or 1.19% of total loans, at June30, 2011, down by $2.7million in the second quarter. Net Interest Income Net interest income for the second quarter of 2011 increased by $737thousand, or 4%, from the first quarter of 2011 and by $2.2million, or 12%, from the second quarter a year ago. The net interest margin for the second quarter of 2011 was 3.21%, up by 5basis points from the first quarter of 2011 and by 35basis points from the second quarter of 2010.For the six months ended June30, 2011, the net interest margin was 3.19%, up by 37basis points from the same period a year earlier.The quarter and year-to-date increases in net interest margin are due in large part to lower funding costs. Noninterest Income Noninterest income totaled $13.3million for the second quarter of 2011, up by $1.6million, or 14%, on a linked quarter basis and up by $2.1million, or 19%, over the second quarter of 2010.Second quarter 2011 noninterest income included $226thousand of net realized gains on securities related to the previously described balance sheet management transaction and also included $203thousand of gain recognized on the sale of a bank property, which was classified in other income.Excluding these two second quarter items, noninterest income increased by $1.2million, or 10%, from the first quarter of 2011 and by $1.7million, or 15%, from the same period a year earlier.The increase in noninterest income reflected increases in wealth management revenues and merchant processing fees. -M O R E- Washington Trust Page Three, July25, 2011 Wealth management revenues for the second quarter of 2011 increased by $430thousand, or 6%, on a linked quarter basis and by $747thousand, or 11%, over the second quarter a year ago.On a linked quarter basis, the increase in wealth management revenues includes a $254thousand increase in tax preparation fees, which are typically concentrated in the second quarter. Wealth management assets under administration totaled $4.1billion at June30, 2011, up by $29million, from March31, 2011 reflecting increases in market value net of income of $2million and net client cash inflows of $28million.Assets under administration were up by $181million from December31, 2010 and up by $522million from June30, 2010. There were no other-than-temporary impairment losses on investment securities recognized in the second quarter of 2011, compared to $33thousand in the first quarter of 2011 and $354thousand in the second quarter a year earlier. Noninterest Expenses Noninterest expenses totaled $22.3million for the second quarter of 2011.Second quarter of 2011 noninterest expenses included $221thousand of debt prepayment charges.Excluding second quarter debt prepayment charges, noninterest expenses increasedby $1.3million, or 6%, from the first quarter of 2011 and by $1.1million, or 5%, from the same period a year earlier.The increase in noninterest expenses reflected increases in salaries and employee benefit costs, merchant processing costs and foreclosed property costs, offset in part by lower FDIC deposit insurance costs. Salaries and employee benefits costs, the largest component of noninterest expenses, increased by $570thousand, or 5%, on a linked-quarter basis, due in large part to seasonal hires and higher commissions and incentives.Salaries and employee benefits costs increased by $672thousand, or 6%, compared to the second quarter of 2010.This increase reflected higher staffing levels at the Burlington, Massachusetts mortgage production office, which opened in the first quarter of 2011, other selected staffing additions and higher commissions and incentives, which were being recognized at lower levels in 2010. Income tax expense amounted to $3.3million for the second quarter of 2011, compared to $3.0million for the first quarter of 2011 and $2.2million for the second quarter of 2010.The effective tax rate for both the second quarter of 2011 and first quarter of 2011 was 30.5%, as compared to 29.4% for the second quarter of 2010. -M O R E- Washington Trust Page Four, July25, 2011 Asset Quality Nonperforming assets (nonaccrual loans, nonaccrual investment securities and property acquired through foreclosure or repossession) amounted to $24.1million, or 0.82% of total assets, at June30, 2011, compared to $22.3million, or 0.77% of total assets, at March31, 2011.Nonaccrual loans totaled $21.0million at June30, 2011, up by $1.6million in the second quarter of 2011, reflecting a net increase of $1.3million in nonaccrual residential loans.Property acquired through foreclosure or repossession amounted to $2.2million at June30, 2011.Four properties were acquired and five properties were sold during the quarter. At June30, 2011, total past due loans amounted to $24.6million, or 1.19% of total loans, down by $2.7million in the second quarter of 2011.Total past due commercial loans amounted to $11.3million, or 1.05% of total commercial loans, at June30, 2011, down by $4.1million in the second quarter of 2011.Total past due residential mortgage loans were up by $1.4million in the second quarter of 2011 including one mortgage with a carrying value of $942thousand. At June30, 2011, loans classified as troubled debt restructurings totaled $18.6million, down by $2.5million from the $21.1million balance at March31, 2011, reflecting payoffs and declassification from troubled debt restructuring status. The loan loss provision charged to earnings amounted to $1.2million for the second quarter of 2011, down by $300thousand from both the first quarter 2011 and second quarter 2010 levels.Net charge-offs amounted to $956thousand in the second quarter of 2011, as compared to net charge-offs of $974thousand in the first quarter of 2011 and $1.2million in the second quarter of 2010. Loans Total loans grew by $28million, or 1%, in the second quarter of 2011.We continued to experience good commercial origination activity in the second quarter, with a $17million, or 1.4%, increase in the commercial loan portfolio, despite some larger paydowns.The residential mortgage portfolio grew by $9million in the second quarter of 2011 while consumer loan balances increased by $1million.During the first six months of 2011, total loans grew by $62million, or 3%, with the largest increase in the commercial loan portfolio. Investment Securities The investment securities portfolio amounted to $592million at June30, 2011, up by $15million from the -M O R E- Washington Trust Page Five, July25, 2011 balance at March31, 2011, primarily due to purchases of mortgage-backed securities.The investment securities portfolio decreased by $3million from the balance at December31, 2010. Deposits and Borrowings Deposits totaled $2billion at June30, 2011, down by $53million, or 3%, from the balance at March31, 2011 reflecting a seasonal decrease in governmental and other deposits, which are expected to build again during the third quarter of 2011.On a year-to-date basis, total deposits declined by $40million, or 2%, reflecting declines in money market account balances and time deposits, which were partially offset by increases in demand deposits, NOW accounts and savings account balances. FHLBB advances totaled $558million at June30, 2011, up by $89million from March31, 2011 and up by $60million from December31, 2010. Capital Management Capital levels remain firmly above the regulatory minimums to be considered well capitalized, with total risk-based capital ratio of 12.98% at June30, 2011, compared to 12.79% at December31, 2010.Total shareholder’s equity was $281.4million at June30, 2011, up by $12.6million from the balance at December31, 2010. Dividends Declared The Board of Directors declared a quarterly dividend of 22cents per share for the quarter ended June30, 2011.The dividend was paid on July14, 2011 to shareholders of record on June30, 2011. Conference Call Washington Trust will host a conference call on Tuesday, July26, 2011 at 8:30a.m. Eastern Time to discuss second quarter results.This call is being webcast and can be accessed through the Investor Relations section of the Washington Trust web site, www.washtrust.com.Individuals may dial in to the call at 1-877-317-6789.The international dial-in number is 1-412-317-6789.A replay of the call will be posted in this same location on the web site shortly after the conclusion of the call.To listen to a replay of the conference call, dial 1-877-344-7529.For international access, dial 1-412-317-0088.The Conference Number for replay is 10001534.The replay will be available until 9:00a.m. on August9, 2011. -M O R E- Washington Trust Page Six, July25, 2011 Background Washington Trust Bancorp, Inc. is the parent of The Washington Trust Company, a Rhode Island state-chartered bank founded in 1800.Washington Trust offers personal banking, business banking and wealth management services through its offices in Rhode Island, eastern Massachusetts and southeastern Connecticut.Washington Trust Bancorp, Inc.’s common stock trades on the NASDAQ Global SelectÒ Market under the symbol “WASH.”Investor information is available on the Corporation’s web site: www.washtrust.com. Forward-Looking Statements This press release contains certain statements that are “forward-looking statements”.We may also make written or oral forward-looking statements in other documents we file with the SEC, in our annual reports to shareholders, in press releases and other written materials, and in oral statements made by our officers, directors or employees.You can identify forward-looking statements by the use of the words “believe”, “expect”, “anticipate”, “intend”, “estimate”, “assume”, “outlook”, “will”, “should”, and other expressions that predict or indicate future events and trends and which do not relate to historical matters.You should not rely on forward-looking statements, because they involve known and unknown risks, uncertainties and other factors, some of which are beyond the control of Washington Trust.These risks, uncertainties and other factors may cause the actual results, performance or achievements of Washington Trust to be materially different from the anticipated future results, performance or achievements expressed or implied by the forward-looking statements. Some of the factors that might cause these differences include the following, changes in general national, regional or international economic conditions or conditions affecting the banking or financial services industries or financial capital markets, volatility and disruption in national and international financial markets, government intervention in the U.S. financial system, reductions in net interest income resulting from interest rate volatility as well as changes in the balance and mix of loans and deposits, reductions in the market value of wealth management assets under administration, changes in the value of securities and other assets, reductions in loan demand, changes in loan collectibility, default and charge-off rates, changes in the size and nature of Washington Trust’s competition, changes in legislation or regulation and accounting principles, policies and guidelines such as the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and changes in the assumptions used in making such forward-looking statements.In addition, the factors described under “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the fiscal year ended December31, 2010, as filed with the Securities and Exchange Commission and as updated by our Quarterly Reports on Form 10-Q, may result in these differences.You should carefully review all of these factors, and you should be aware that there may be other factors that could cause these differences.These forward-looking statements were based on information, plans and estimates at the date of this press release, and Washington Trust assumes no obligation to update any forward-looking statements to reflect changes in underlying assumptions or factors, new information, future events or other changes. Supplemental Information – Explanation of Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles (“GAAP”), this press release contains certain non-GAAP financial measures.Washington Trust’s management believes that the supplemental non-GAAP information, which consists of measurements and ratios based on tangible equity and tangible assets, is utilized by regulators and market analysts to evaluate a company’s financial condition and therefore, such information is useful to investors.These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures which may be presented by other companies.Because non-GAAP financial measures are not standardized, it may not be possible to compare these financial measures with other companies’ non-GAAP financial measures having the same or similar names. Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (Dollars in thousands, except par value) Assets: Cash and due from banks $ $ Other short-term investments Mortgage loans held for sale Securities available for sale, at fair value; amortized cost $570,905 in 2011 and $578,897 in 2010 Federal Home Loan Bank stock, at cost Loans: Commercial and other Residential real estate Consumer Total loans Less allowance for loan losses Net loans Premises and equipment, net Investment in bank-owned life insurance Goodwill Identifiable intangible assets, net Other assets Total assets $ $ Liabilities: Deposits: Demand deposits $ $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits Federal Home Loan Bank advances Junior subordinated debentures Other borrowings Other liabilities Total liabilities Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 16,266,483 shares in 2011 and 16,171,618 shares in 2010 Paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars and shares in thousands, except per share amounts) Three Months Six Months Periods ended June 30, Interest income: Interest and fees on loans $ Interest on securities: Taxable Nontaxable Dividends on corporate stock and Federal Home Loan Bank stock 66 54 Other interest income 13 13 37 34 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Junior subordinated debentures Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Wealth management services: Trust and investment advisory fees Mutual fund fees Financial planning, commissions and other service fees Wealth management services Service charges on deposit accounts Merchant processing fees Card interchange fees Income from bank-owned life insurance Net gains on loan sales and commissions on loans originated for others Net realized gains on securities – – Net gains (losses) on interest rate swap contracts ) ) 41 ) Equity in losses of unconsolidated subsidiaries ) Other income Noninterest income, excluding other-than-temporary impairment losses Total other-than-temporary impairment losses on securities – ) ) ) Portion of loss recognized in other comprehensive income (before taxes) – ) 21 ) Net impairment losses recognized in earnings – ) ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Equipment Merchant processing costs Outsourced services FDIC deposit insurance costs Legal, audit and professional fees Advertising and promotion Amortization of intangibles Foreclosed property costs 87 Debt prepayment penalties – – Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Per share information: Basic earnings per common share $ Diluted earnings per common share $ Cash dividends declared per share $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) At or for the Quarters Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, (Dollars and shares in thousands, except per share amounts) Financial Data: Total assets $ Total loans Total securities Total deposits Total shareholders’ equity Net interest income Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings - ) - - ) Noninterest expenses Income tax expense Net income Share Data: Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per share $ Book value per share $ Tangible book value per share – Non-GAAP (1) $ Market value per share $ Shares outstanding at end of period Weighted average common shares outstanding–basic Weighted average common shares outstanding–diluted Key Ratios: Return on average assets % Return on average tangible assets – Non-GAAP (1) % Return on average equity % Return on average tangible equity – Non-GAAP (1) % Capital Ratios: Tier 1 risk-based capital % (i) % Total risk-based capital % (i) % Tier 1 leverage ratio % (i) % Equity to assets % Tangible equity to tangible assets – Non-GAAP (1) % (i) – estimated Wealth Management Assets under Administration (2): Balance at beginning of period $ Net investment appreciation (depreciation) & income ) Net customer cash flows ) ) Other (3) – – – ) – Balance at end of period $ See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Prior period amounts have been reclassified to conform to current period presentation. Amounts prior to 2011 have been revised to reflect current reporting practices.The most significant change was related to a change in the nature of a client relationship, which reduced the scope and frequency of services provided by Washington Trust.This change occurred at the beginning of the third quarter of 2010.In 2011, management concluded that a declassification of these client assets from assets under administration was appropriate, based on its current reporting practices.Accordingly, the 2010 assets under administration have been reduced by $106million, beginning in the third quarter of that year.This revision to previously reported assets under administration did not result in any change to the reported amounts of wealth management revenues. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Six Months Ended June 30, June 30, (Dollars and shares in thousands, except per share amounts) Financial Data Net interest income $ $ Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings ) ) Noninterest expenses Income tax expense Net income Share Data Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends declared per share $ $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted Key Ratios Return on average assets % % Return on average tangible assets – Non-GAAP (1) % % Return on average equity % % Return on average tangible equity – Non-GAAP (1) % % Asset Quality Data Allowance for Loan Losses Balance at beginning of period $ $ Provision charged to earnings Charge-offs ) ) Recoveries Balance at end of period $ $ Net Loan Charge-Offs Commercial: Mortgages $ $ Construction and development - - Other Residential: Mortgages Homeowner construction - - Consumer Total $ $ Net charge-offs to average loans (annualized) % % Wealth Management Assets Under Administration Balance at beginning of period $ $ Net investment appreciation (depreciation) & income ) Net customer cash flows Balance at end of period $ $ See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) For the Quarters Ended June. 30, Mar. 31, Dec. 31, Sept. 30, June 30, Average Yield / Rate (taxable equivalent basis): Assets: Commercial and other loans 5.23% 5.28% 5.22% 5.29% 5.23% Residential real estate loans, including mortgage loans held for sale 4.72% 4.79% 4.76% 4.94% 5.05% Consumer loans 3.91% 3.93% 3.96% 3.99% 4.00% Total loans 4.86% 4.91% 4.87% 4.97% 4.97% Cash, federal funds sold and other short-term investments 0.15% 0.22% 0.21% 0.20% 0.17% FHLBB stock 0.31% 0.31% –% –% –% Taxable debt securities 4.01% 3.93% 3.79% 3.93% 3.93% Nontaxable debt securities 5.88% 5.95% 5.76% 5.76% 5.82% Corporate stocks 7.50% 8.07% 7.42% 7.72% 7.60% Total securities 4.28% 4.23% 4.08% 4.19% 4.17% Total interest-earning assets 4.61% 4.61% 4.54% 4.63% 4.64% Liabilities: NOW accounts 0.10% 0.10% 0.12% 0.12% 0.12% Money market accounts 0.25% 0.33% 0.34% 0.40% 0.56% Savings accounts 0.12% 0.14% 0.14% 0.14% 0.17% Time deposits 1.57% 1.61% 1.65% 1.74% 1.94% FHLBB advances 3.80% 4.04% 4.13% 4.16% 4.08% Junior subordinated debentures 4.77% 4.79% 5.15% 5.82% 5.43% Other 4.48% 4.23% 4.43% 4.59% 4.63% Total interest-bearing liabilities 1.61% 1.67% 1.70% 1.84% 2.00% Interest rate spread (taxable equivalent basis) 3.00% 2.94% 2.84% 2.79% 2.64% Net interest margin (taxable equivalent basis) 3.21% 3.16% 3.05% 3.01% 2.86% At June30, 2011 Amortized Unrealized Unrealized Fair (Dollars in thousands) Cost (1) Gains Losses Value Securities Available for Sale: Obligations of U.S. government-sponsored enterprises $ $ $
